EXHIBIT 10.1






STEPAN COMPANY




PERFORMANCE AWARD DEFERRED COMPENSATION PLAN (EFFECTIVE JANUARY 1, 2008)



I.






INTRODUCTION




     1.1 Purpose of the Plan. The purpose of the Stepan Company Performance
Award Deferred Compensation Plan is to provide eligible executive, managerial
and key employees of Stepan Company (the “Company”) with the opportunity to
defer receipt of all or a portion of certain incentive compensation payments in
accordance with the provisions of this Plan.



II.






DEFINITIONS




As used herein, the terms set forth below shall have the following meanings:

     2.1 “Affiliate” means any corporation, partnership, joint venture, trust,
association or other business enterprise which is a member of the same
controlled group of corporations, trades or businesses as the Company within the
meaning of Code Section 414(b) or (c); provided, however, that for purposes only
of the term "Affiliate" when used in the definition of "Separation from Service"
below, in applying Code Section 1563(a)(1), (2), and (3) in determining a
controlled group of corporations under Code Section 414(b), the language "at
least 50 percent" shall be used instead of "at least 80 percent" each place it
appears in Code Section 1563(a)(1), (2), and (3), and in applying Treasury Reg.
§ 1.414(c)-2 for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Code Section 414(c),
"at least 50 percent" shall be used instead of "at least 80 percent" each place
it appears in Treasury Reg. § 1.414(c)-2.

    2.2    “Board” means the Board of Directors of the Company.      2.3   
“Code” means the Internal Revenue Code of 1986, as amended.      2.4   
“Committee” means the Compensation and Development Committee of the  Board.     
        2.5    “Common Shares” means the shares of common stock of the Company
or any 


security into which such common stock may be changed by reason of any
transaction or event of the type referred to in Section 8.1.

2.6      “Company” means Stepan Company or its successor or successors.   2.7   
  “Company Stock Account” has the meaning assigned thereto in Section 4.1  



hereof.




--------------------------------------------------------------------------------

    2.8    “Deferral Request” has the meaning assigned thereto in Section 3.1
hereof.      2.9    “Deferred Performance Share” has the meaning assigned
thereto in Section 4.1  hereof.              2.10    “Employee” means an
employee of the Company who is a participant in a 


Performance Share Plan. Notwithstanding the foregoing, an employee of the
Company shall not be an Employee if he or she is deemed by the Committee not to
be a member of a select group of management or highly compensated employees of
the Company within the meaning of Parts 2, 3 and 4 of Title I of ERISA.

     2.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.12      “Newly Eligible Employee” has the meaning assigned to it in Section
3.2 hereof.   2.13      “Participant” means any Employee who has at any time
elected to defer the  

receipt of Performance Share Compensation in accordance with the Plan.

     2.14 “Performance Share Compensation” means (i) cash incentive compensation
earned by and payable to an Employee pursuant to a Performance Share Plan and
(ii) incentive compensation earned by and payable to the Employee in the form of
Common Shares pursuant to a Performance Share Plan, which incentive
compensation, in either case, is based on an award of performance shares under
the Performance Share Plan and the achievement of performance goals over a
performance period, excluding, however, options, stock appreciation rights, and
restricted stock subject to taxation under Section 83 of the Code.

     2.15 “Performance Share Plans” means the Stepan Company 2000 Stock Option
Plan, the Stepan Company 2006 Incentive Compensation Plan or other similar
Company long-term incentive plans approved by the Committee for purposes of this
Plan, as any such plan shall be amended from time to time.

     2.16 “Plan” means the Stepan Company Performance Award Deferred
Compensation Plan, as amended from time to time.

     2.17 “Separation from Service” means in respect of a Participant, a
“separation from service” within the meaning of Code Section 409A and the
regulations issued thereunder, including a termination of employment with the
Company and all its Affiliates due to retirement, death, or other reason. For
purposes of applying the definition of “separation from service” under Section
409A, if the Participant is on a bona fide leave of absence due to any medically
determinable physical or medical impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Participant to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a Separation from Service shall be deemed to occur after
the expiration of 29 months of sick leave unless the Participant retains the
right to reemployment under an applicable statute or by contract.

2

--------------------------------------------------------------------------------

     2.18 “Specified Employees” means, during the 12-month period beginning on
April 1st of 2008 or of any subsequent calendar year, an employee of the Company
or its Affiliates who met the requirements of Section 416(i)(1)(A)(i), (ii) or
(iii) of the Code (applied in accordance with the regulations promulgated
thereunder and without regard to Code Section 416(i)(5)) for being a "key
employee" at any time during the 12-month period ending on the December 31st
immediately preceding such April 1st. Notwithstanding the foregoing, a
Participant who otherwise would be a Specified Employee under the preceding
sentence shall not be a Specified Employee for purposes of the Plan unless, as
of the date of the Participant's Separation from Service, stock of the Company
or an Affiliate is publicly traded on an established securities market or
otherwise.



III.






ELECTIONS




     3.1 Deferral Requests. Subject to the terms and conditions of the Plan,
including Section 3.2, an Employee may elect to defer the payment of 100% (and
not less than 100%) of the Performance Share Compensation earned by the Employee
under a Performance Share Plan for a performance period ending on or after
December 31, 2008, by filing a written request (a “Deferral Request”) with the
Committee or its designee in such form as it may require. Unless the Participant
is a Newly Eligible Employee as provided in Section 3.2 below, such Deferral
Request must be filed with and accepted by the Committee or its designee by no
later than December 31 of the calendar year immediately prior to the calendar
year in which the Performance Share Compensation grant is awarded or such
earlier date as the Committee may prescribe; provided, however, that such a
Deferral Request in respect of Performance Share Compensation for Performance
Share Compensation grants awarded in 2006, 2007 and 2008 and that, if earned,
would be payable after December 31, 2008 but not later than the 15th day of the
third month following the end of the applicable performance period, may be filed
with and accepted by the Committee or its designee no later than October 31,
2008. A Participant’s Deferral Request for any Performance Share Compensation
shall become irrevocable as of midnight on the December 31 of the year
immediately prior to the calendar year in which the Performance Share
Compensation grant is awarded, or such earlier date as the Committee shall
prescribe, except that in the case of the Performance Share Compensation grants
described above awarded in 2006, 2007 and 2008, such Deferral Requests shall
become irrevocable as of midnight on October 31, 2008.

     3.2 Newly Eligible Employees. An Employee who is initially selected by the
Committee to be a Participant in the Performance Share Plans during a calendar
year beginning on or after January 1, 2009 (and who is not already a Participant
or eligible to participate in any other nonqualified deferred compensation plan
that would be aggregated with the Plan pursuant to Code Section 409A) (a “Newly
Eligible Employee”) shall be entitled to file a Deferral Request with respect to
a pro-rata portion of Performance Share Compensation to be earned in respect of
any grant of Performance Share Compensation awarded during such year.

     (i) Such a Deferral Request must be submitted to and accepted by the
Committee or its designee within 30 days after the date on which the Newly
Eligible Employee is initially selected by the Committee to be a Participant in
the Performance Share Plans. If the Deferral Request is not submitted and
accepted within 30 days, the

3

--------------------------------------------------------------------------------

Newly Eligible Employee shall not be permitted to make a Deferral Request with
respect to any portion of the Performance Share Compensation to be earned in
respect of Performance Share Compensation grants awarded during such year. A
Deferral Request submitted by a Newly Eligible Employee shall become irrevocable
as of midnight on the 30th day following the date on which the Newly Eligible
Participant is initially selected by the Committee to be a Participant in the
Performance Share Plans.

     (ii) The amount of Performance Share Compensation that may be deferred
pursuant to the Deferral Request by a Newly Eligible Employee shall not be
greater than the amount of the Newly Eligible Employee’s Performance Share
Compensation that is earned after the date on which the Newly Eligible Employee
files his or her Deferral Request. The amount of the Newly Eligible Employee’s
Performance Share Compensation that may be deferred shall be equal to the total
amount of Performance Share Compensation earned in respect of the Performance
Share Compensation grant multiplied by a fraction, the numerator of which shall
equal the number of days from the time the Newly Eligible Employee files the
Deferral Request until the end of the applicable performance period, and the
denominator of which shall equal the total number of days from the date of the
grant through the end of the performance period.

     3.3 An Employee’s entitlement to defer Performance Share Compensation under
the Plan shall cease with respect to any Performance Share Compensation grants
awarded under the Performance Share Plans in any calendar year following the
calendar year in which he or she ceases to be an Employee.



IV.






ACCOUNTS




     4.1 Company Stock Accounts. Subject to the terms and conditions of the
Plan, Performance Share Compensation that is deferred in accordance with Article
III shall be credited to a bookkeeping account (“Company Stock Account”)
maintained under the Plan on the Company’s books for the Participant. A
Participant’s Company Stock Account may be divided into two or more subaccounts
as the Committee determines necessary or desirable for the administration of the
Plan. As of the date a Performance Share Compensation payment would otherwise
have been paid to the Participant, the Participant shall be credited with: (i)
the number of share units (and fractions thereof) (“Deferred Performance Shares
”) equal to the number of Common Shares (and fractional shares calculated to the
nearest one-thousandth (.001) of a share) that the amount of the Performance
Share Compensation award payable in cash to be deferred in accordance with
Article III would purchase based on the average of the opening and closing
market prices of Common Shares on the New York Stock Exchange for the calendar
day on which the award would otherwise have been paid to the Participant (or, if
not listed on such exchange, on any other national securities exchange on which
the Common Shares are listed, or if there are no sales on such day, on the
immediately preceding trading day during which a sale occurred), and (ii) to the
extent the Performance Compensation award is payable in Common Shares, Deferred
Performance Shares equal to the number of Common Shares to be deferred in
accordance with Article III that would otherwise have been issued or transferred
and delivered to the Participant. As of each dividend payment date declared with
respect to the Common Shares, the Committee or its designee shall:

4

--------------------------------------------------------------------------------

     (i) determine the amount of the dividends that would have been paid by the
Company on the number of Common Shares equal to the number of Deferred
Performance Shares credited to the Participant’s Company Stock Account on the
record date for such dividend (“Dividend Equivalents”); and

     (ii) credit the Participant’s Company Stock Account with the number of
Deferred Performance Shares equal to the number of Common Shares that the
Dividend Equivalents attributable to such dividend payment date would have
purchased based on the closing price of the Common Shares on the New York Stock
Exchange on such dividend payment date (or, if not listed on such exchange, on
any other national securities exchange on which the Common Shares are listed, or
if there are no sales on such day, on the immediately preceding trading day
during which a sale occurred).

     Notwithstanding the foregoing provisions of this Section 4.1, in no event
shall actual Common Shares be earmarked for a Participant’s Company Stock
Account or set aside for the benefit of the Participant by reason of the
crediting of Deferred Performance Shares under this Section 4.1.

     4.2 Nonforfeitable Right. Each Participant shall have a nonforfeitable
right to the balance from time to time of his or her Company Stock Account, and
all Deferred Performance Shares properly credited to Company Stock Accounts
under this Plan will be 100% vested on the date such Deferred Performance Shares
are credited to the Participant’s Company Stock Account.



V.






PAYMENT OF ACCOUNTS




     5.1 Time and Form of Payment. Subject to Section 5.2, Section 5.4 and
Section 8.9, distribution of Participant’s Company Stock Account shall be made
or commence to the Participant or, in the event of his or her death, to his or
her beneficiary, in February of the first calendar year following the year in
which the Participant incurs a Separation from Service. Distribution to a
Participant shall be made in one of the following forms as the Participant shall
elect: (a) a single lump sum payment, (b) approximately equal annual
installments over three years, (c) approximately equal annual installments over
five years, or (d) approximately equal annual installments over ten years. The
amount of each installment payment hereunder shall be calculated by dividing the
number of Deferred Performance Shares that are credited to the Participant’s
Company Stock Account at the time of each such payment by the number of
remaining installments (including the current installment). Installment payments
shall be made in the month of February as specified above and in anniversaries
thereof (and, for purposes of Section 409A of the Code, each such installment
payment shall be a separate payment and not one of a series of payments treated
as a single payment).

     The Participant shall make his or her election as to form of distribution
in his or her initial Deferral Request made under the Plan pursuant to Article
III. Such election shall also apply to all grants of Performance Share
Compensation deferred pursuant to future Deferral Requests and may not be
changed after such initial Deferral Request has become irrevocable as provided
in Article III, except as provided below.

5

--------------------------------------------------------------------------------

     A Participant shall be entitled to make new written distribution elections
in accordance with, and to be applicable to future grants of Performance Share
Compensation as provided in, the following schedule:

In the calendar year in which    New Election applies  the Participant attains
age:    to grants of      Performance Share      Compensation      awarded in
calendar      years in which the      Participant attains the      following
ages and,      unless further      changed, subsequent      years 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

50                         51-55 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

55                         56-60 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

60                         61-65 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

65                         66-70 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

70                         71-75 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

75    76 and subsequent      years 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


A new distribution election to be made in accordance with the above schedule
shall be made by filing such election with the Committee or its designee on such
form as it shall prescribe, and any such new election shall remain in effect
unless and until changed in accordance with the above schedule.

     If the Participant does not elect a form of payment in his or her initial
Deferral Request, distribution shall be made to the Participant in a single lump
sum payment, except that if a new distribution election is made and is
applicable as provided above, the portion of the Participant’s Account to which
such election applies shall be paid in the form provided in such election.

     5.2 Delay for Specified Employees. Notwithstanding anything in the Plan to
the contrary, no payment shall be made under Section 5.1 to any Participant who
is a Specified Employee as of the date of such Participant’s Separation from
Service until the earlier of (i) the first day of the seventh month after the
date of the Participant’s Separation from Service, or (ii) the date of the
Participant’s death. Any payments that would otherwise have been made under
Section 5.1 prior to such date shall instead be aggregated and paid, subject to
Section 8.9, to the Participant (or, in the case of the Participant’s death, his
or her beneficiary) in the form of a single lump sum upon the earlier of the
dates specified in the preceding sentence.

     5.3 Medium of Payment. The Deferred Performance Shares in a Participant’s
Company Stock Account shall be distributed in Common Shares on a one-for-one
basis. Fractional shares shall be rounded down to the nearest whole Common
Share, and such

6

--------------------------------------------------------------------------------

fractional amount shall be paid in cash based on the closing price of a Common
Share on the New York Stock Exchange on the last trading day prior to payment
(or, if not listed on such exchange, on any other national securities exchange
on which the Common Shares are listed, or if there are no sales on such day, on
the immediately preceding trading day during which a sale occurred).

     5.4 Designation of Beneficiary. Each Participant participating in this Plan
shall designate a beneficiary or beneficiaries to whom distribution shall be
made in the event of the death of the Participant before his or her entire
Company Stock Account is distributed and, in such case, the balance of the
Participant’s Company Stock Account shall be distributed to the beneficiary or
beneficiaries in a single lump sum payment as hereinabove provided in this
Article V, even if the Participant elected distribution or was being paid in
installments; provided, however, if the Participant dies while being paid in
installments, such lump sum payment shall be paid in February of the calendar
year following the year in which death occurs. If there is no designated
beneficiary, or no designated beneficiary surviving at a Participant’s death,
the Participant’s beneficiary shall be his or her estate. Beneficiary
designations shall be made in writing. A Participant may designate a new
beneficiary or beneficiaries at any time. A beneficiary designation shall be
effective only when the signed form is filed with the Committee or its designee
while the Participant is alive and will cancel all beneficiary designation forms
signed earlier.

     5.5 Taxes. In the event any taxes are required by law to be withheld or
paid from any distributions made pursuant to the Plan, the Company (or any
trustee, if applicable) shall deduct such amounts from such distributions and
shall transmit the withheld amounts to the appropriate taxing authority.
Notwithstanding any other provision of the Plan, the Company does not guarantee
any particular tax result for any Participant with respect to participation in
or payments under the Plan, and each Participant shall be responsible for any
taxes imposed on the Participant with respect to such participation or payments
under the Plan.



VI.




FUNDING; CREDITORS AND INSOLVENCY

     6.1 Funding Mechanism for Deferred Share Units. The Company shall be
entitled, but not obligated, to establish a grantor trust or similar funding
mechanism to fund the Company’s obligations under this Plan; provided, however,
that any funds contained therein shall remain subject to the claims of the
Company’s general creditors. The funding mechanism shall constitute an unfunded
arrangement and shall not affect the status of the Plan as an unfunded plan
maintained for the purpose of providing deferred compensation for a select group
of management or highly compensated employees for purposes of Title I of ERISA.

     6.2 Claims of the Company’s Creditors. The Company’s obligation under the
Plan shall be merely that of an unfunded and unsecured promise of the Company to
pay benefits in the future. All Deferred Performance Shares (and any
corresponding assets held in a trust established for the Plan), and any payment
to be made pursuant to the Plan, shall be subject to the claims of the general
creditors of the Company, including judgment creditors and bankruptcy creditors.
Neither any Participant, nor his or her beneficiaries, nor his or her heirs,
successors or assigns, shall have any secured interest in or claim on any
property or assets of the Company (or

7

--------------------------------------------------------------------------------

of any trust). The rights of a Participant or his or her beneficiaries to his or
her Company Stock Account and to the Deferred Performance Shares (and to any
assets held in trust) shall be no greater than the rights of an unsecured
creditor of the Company.



VII.






ADMINISTRATION




     7.1 Administration. The Company, through the Committee or its designee,
shall be responsible for the general administration of the Plan and for carrying
out the provisions hereof. The Committee or its designee shall have all such
powers as may be necessary to carry out the provisions of the Plan, including
the discretionary power to (i) determine all questions relating to eligibility
for participation in the Plan and the amount in the Company Stock Account of any
Participant and all questions pertaining to claims for benefits and procedures
for claim review, (ii) resolve all other questions arising under the Plan,
including any questions of fact, interpretation, or construction, and (iii) take
such further action as the Company shall deem advisable in the administration of
the Plan. The actions taken and the decisions made by the Committee hereunder
shall be final and binding upon all interested parties. It is intended that all
Participant elections hereunder shall comply with Section 409A of the Code. The
Committee or its designee is authorized to adopt rules or regulations deemed
necessary or appropriate in connection therewith to anticipate and/or comply
with the requirements thereof (including any transition rules thereunder).

     7.2 Claims Procedure. If a Participant or Participant’s beneficiary
(“Claimant”) files a claim for benefits under this Plan, the Committee shall
notify the Claimant within 45 days of allowance or denial of the claim, unless
the Claimant receives written notice from the Committee prior to the end of the
45-day period stating that special circumstances require an extension (of up to
45 additional days) of the time for decision. The notice of the Committee’s
decision shall be in writing, sent by mail to Claimant’s last known address, and
if a denial of the claim, shall contain the following information: (a) the
specific reasons for the denial; (b) specific reference to pertinent provisions
of the Plan on which the denial is based; and (c) if applicable, a description
of any additional information or material necessary to perfect the claim, an
explanation of why such information or material is necessary, and an explanation
of the claims review procedure and the time limits applicable including a
statement of the Claimant’s rights to bring a civil action under Section 502(a)
of ERISA following an adverse determination on review. A Claimant is entitled to
request a review of any denial of his/her claim by the Committee. The request
for review must be submitted within 60 days of mailing of notice of the denial.
Absent a request for review within the 60-day period, the claim shall be deemed
to be conclusively denied. The Claimant or his or her representatives shall be
provided, upon written request and free of charge, reasonable access to, and
copies of, all accounts, records, and other information relevant to the claim
for benefits, and entitled to submit issues and comments in writing. The
Committee shall render a review decision in writing within 60 days after receipt
of a request for a review, provided that, in special circumstances the Committee
may extend the time for decision by not more than 60 days upon written notice to
the Claimant. The Claimant shall receive written notice of the Committee’s
review decision, together with specific reasons for the decision and reference
to the pertinent provisions of the Plan, a statement that the Claimant, or his
or her authorized representative, shall have reasonable access to, and be
entitled to receive, upon

8

--------------------------------------------------------------------------------

request and free of charge, copies of, all documents, records and other
information relevant to the claim for benefits, and a statement describing the
Claimant’s right to bring an action under Section 502(a) of ERISA.



VIII.






MISCELLANEOUS




     8.1 Change in Capitalization. In the event of a stock dividend, stock
split, issuance of additional shares, recapitalization, merger, consolidation,
combination or exchange of shares or other similar corporate change affecting
the Common Shares (“Corporate Change”), the number of Deferred Performance
Shares that have been credited to Participants under the Plan shall be
automatically adjusted by the Committee to preserve each Participant’s
proportionate interest immediately prior to such Corporate Change.

     8.2 Nontransferability, Nonassignability. The interest of a Participant
under the Plan is not subject to the claims of his or her creditors, and may not
be voluntarily or involuntarily assigned, transferred, alienated, pledged or
encumbered.

     8.3 Plan Not Contract of Employment. The Plan does not constitute a
contract of employment, and participation in the Plan will not give any
Participant the right to be retained in the employ of the Company, nor any right
or claim to any benefit under the Plan unless such right or claim has
specifically accrued under the terms of the Plan. The crediting of Deferred
Performance Shares does not constitute the award of stock, and shall not be
construed to give a Participant any rights as a shareholder of the Company.

     8.4 Amendment and Termination. The Board may from time to time amend the
Plan in such respects as it deems advisable and may terminate the Plan at any
time; provided, however, that no such amendment or termination shall adversely
affect any right or obligation with respect to any Deferred Performance Shares
theretofore credited to a Participant’s Company Stock Account under the Plan
without the consent of the Participant or beneficiary, except that the consent
requirement of Participants or beneficiaries shall not apply to any amendment or
termination that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code. Notwithstanding the preceding sentence, the Board, in
its sole discretion, may terminate this Plan to the extent and in the
circumstances described in Treas. Reg. § 1.409A-3(j)(4)(ix), or any successor
provision.

     8.5 Governing Law. Except to the extent preempted by federal law, this Plan
shall be governed by and construed in accordance with the internal substantive
laws of the State of Illinois, without regard to its conflict of laws
principles.

     8.6 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns. The term “successors” as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of the Company and successors of
any such corporation or other business entity.

9

--------------------------------------------------------------------------------

     8.7 Section 409A of the Code. It is intended that the Plan (including any
amendments thereto) comply with the provisions of Section 409A of the Code so as
to prevent the inclusion in gross income of any Deferred Performance Shares
accrued hereunder in a taxable year that is prior to the taxable year or years
in which such amounts would otherwise be actually distributed or made available
to the Participants. The Plan shall be interpreted, construed and administered
in a manner that will comply with Section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto.

     8.8 Relationship to Other Plans. This Plan is intended to serve the
purposes of and to be consistent with the Performance Share Plans. The issuance
or transfer of Common Shares pursuant to this Plan shall be subject in all
respects to the terms and conditions of the Performance Share Plans. Without
limiting the generality of the foregoing, Common Shares credited to the Company
Stock Account of Participants pursuant to this Plan as Performance Share
Compensation shall be taken into account for purposes of provisions of the
Performance Share Plans relating to shares available under the Performance Share
Plans.

     8.9 Timing of Payments. Notwithstanding any provision of the Plan to the
contrary, a distribution to be made as of a specified date or in a specified
period in Article V shall be made on the date or in the period specified or as
soon as administratively practicable thereafter, but in no event shall any
portion of the distribution be made later than the last day of the same calendar
year in which such date or period occurs. Until paid, any amount otherwise
distributable from a Participant’s Company Stock Account shall continue to be
adjusted under Article IV to reflect investment returns. In addition, if
calculation of the amount of a payment is not administratively practicable due
to events beyond the control of the Participant or his or her beneficiary, a
payment will be treated as made on the specified date or in the specified period
for purposes of the Plan if the payment is made during the first calendar year
in which the calculation of the amount of the payment is administratively
practicable.

     IN WITNESS WHEREOF, the duly authorized officer of the Company has executed
this Plan on behalf of the Company and has caused its corporate seal to be
affixed this 20th of October, 2008.



STEPAN COMPANY






By: Greg Servatius






Title: Vice President, Human Resources






ATTEST:

By: Sheila Crockett

Title: Total Rewards Supervisor




10

--------------------------------------------------------------------------------